A61B34/74 OR A61B34/30 OR B25J9/1633 OR B25J13/025 OR B25J13/085 OR A61B8/4218 OR A61B8/429 OR A61B8/4281 OR A61B2090/032 OR A61B2090/065 OR B25J19/06 OR B25J13/02
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of DE10 2017 209 034.0 on 5/30/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 11/27/2019. It has been annotated and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “measured value evaluation means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 26 and 27, the term measured value evaluation means” is being interpreted under 112f. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 26 and 27, the measured value evaluation means lacks written description since it’s structure is not disclosed in the Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 26 and 27, it is not clear what structure encompasses the measured value evaluation means since it is not disclosed in the Specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21, 23-24, 26-27, 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017/020081 (hereinafter Fielding). 

Regarding claim 16 (and similarly 30), Fielding teaches a manipulator system (See at least: Fig. 1), comprising:
a robotic manipulator configured for guiding an instrument (See at least: Fig. 1 item 102 ie robotic manipulator);
a controller configured to actuate the robotic manipulator such that the instrument is pressed with a pressing force against a human body (See at least: Fig. 1 item 104 ie robot controller);
a force reduction input device separate from the manipulator and operable by an operator to reduce the pressing force (See at least Fig. 1 item 700 ie comfort control; Figs. 7-11; [0101] via “As shown in Figure 1, the system 100 includes a comfort control 700 that is configured to be operated by the patient, including manually. The comfort control 700 is connected to the robot controller 104 by a comfort monitor link 136 that carries discomfort signals, including discomfort level signals and emergency discomfort signals, from the comfort control 700 to the robot controller 104. The discomfort signals can be electronic signals.”);
wherein the controller is further configured to control the manipulator such that the pressing force is reduced to an amount greater than zero based on a corresponding actuation of the force reduction input device (See at least: [0075] via “In embodiments, the boundary routines in the master controller 108 can adjust the boundaries based on the level of discomfort level signals-described hereinafter-e.g., by reducing speed or applied force of the end effector 126 monotonically in relation to increased level of the discomfort level signals, and/or increasing the haptic feedback proportional to the level of discomfort level signals. As the patient discomfort level increases, the maximum contact force threshold is lowered, thus limiting the amount of force the robotic arm 102 can apply to the target 130, and/or providing the discomfort level rating to the specialist 114, who can then interpret this information and manually limit the force they control the robotic arm 102 to apply through the user input apparatus 112.”).
Regarding claim 17, Fielding teaches wherein the force reduction input device is a user interface comprising a button, switch, or a variably adjustable control input structure, which can preferably be operated by hand (See at least: Figs. 1 and 7-11; [0101]; [0102] via “The button 708 can be depressed into the housing 702 by a thumb force from the patient. Due to a reactive "upward" force on the button 708, the thumb force of the patient on the button 708 forces the comfort control 700 in one direction ("downward"), and the ergonomic lip 706 rests on the fingers of the patient to resist this downward force, thus making the comfort control 700 easier to grasp while the button 708 is being depressed. The force applied to the button 708 can be significant because the comfort control 700 can activate one of the emergency stop switches in the system 100, and this would preferably not be done accidentally.”).
Regarding claim 18, Fielding teaches wherein:
the robotic manipulator comprises at least one of force or torque sensors; and
the controller is configured to control the robotic manipulator by force control, position control, or hybrid control (See at least: Fig. 3 item 316 F/T sensor; [0069] via “The virtual boundaries include at least one dynamic adaptive boundary that
is generated by the master controller 108 during operation of the system 100 in the
boundaries mode, i.e., while the robotic manipulator is operating with a target 130. The
dynamic boundary is generated based on the force information from the robot controller
104, including forces and/or torques measured by the robotic manipulator 102, including
the force measured between the end effector 126 and the target 130. The force between the target 130 and the end effector 126 is measured by an FIT sensor in the end effector 126, which generates FIT signals for the robot controller 104, which then sends the FIT measurements to the master controller 108 in the force information. The dynamic boundary is generated by the routines in the master controller 108 when the force applied by the end effector 126 to any body (including the target 130) exceeds a selected limit, which can be a force limit of between 5 and 40 Newtons, including 20 Newtons. The master controller 108 received force and/or torque (F/T) signals or data from the FIT sensor 316 in the end effector 126, and generates applied force data (representing the applied force) from the FIT signals by transforming the FIT signals using predefined calibration data for the particular setup of the robotic manipulator 102. The dynamic boundary can then restrict and/or prohibit motion of the end effector 126 that would increase the applied force. The dynamic boundary can define a plane perpendicular to the direction of the applied force, that includes the location of the end point of the end effector 126 (or a location incrementally beyond that location along the applied-force direction of the end effector 126) when the maximum applicable force is reached or exceeded. Alternatively and/or additionally, the dynamic boundary can have a non-planar shape passing through, or incrementally beyond, the end point: in this case, the dynamic boundary can include a conical shape or a truncated conical shape ( a frustoconical shape) with an axis aligned with the direction of the applied force, and extending back along the direction of the applied force, therefore surrounding the position of the end effector 126 in the virtual workspace defined by the master controller 108, and restricting or prohibiting movement of the end effector 126, or at least the end of the end effector, in directions perpendicular to the direction of the applied force, at least to an extent defined by the taper of the conical boundary. The conical boundary can define an operating region of generally increasing area as the end effector 126 is retreated from the end contact point with necessarily being a strict conical shape. The dynamic boundary can limit the motion of the end effector 126 when it is in contact with a target to avoid the end point of the end effector 126 being dragged across a target's body while it is applying pressure or significant pressure to the target's body. The boundaries mode thus improves the safety ofthe system 100.”; [0079] via “The compliant probe mount 204 includes an FIT sensor 316 connected in fixed relation to the probe attachment point 304, as shown in Figure 3. The FIT sensor 316 measures forces and torques between the probe attachment point 304 and an adaptor plate
318 ( or "adapter plate") of the compliant probe mount 204. The FIT sensor 316 measures forces in three dimensions, and torques around three axes, and these are indicative of corresponding 6-dimensional forces and torques applied by the contact point of the probe 202 and the contacting body. The FIT sensor 316 includes a plurality of strain gauges for measuring the three orthogonal forces and three orthogonal torques, and an electronic output that carries FIT signals representing the measured FIT values to the robot controller 104 over an FIT sensor electronic connector 320. The FIT sensor 316 can include a plurality of threaded holes in each face (e.g., three threaded holes), including in the sensor face (on the sense plane) and in reference face (in the reference plane) that is opposite from the sensor face (i.e., on the opposite side of the FIT sensor 316). The sensor face connects in fixed relation to the probe attachment point 304 using fixing elements (including threaded elements, e.g., bolts or screws) that hold the probe attachment point 304 to the sensing face of the FIT sensor 316. Similarly, the adaptor plate 318 is fixed using fixing elements (including threaded elements, e.g., bolts or screws) that fits the adaptor plate 318 in fixed relation to the reference face of the FIT sensor 316.”).

Regarding claim 19, Fielding teaches wherein:
the force reduction input device is further operable by an operator to abort the pressing; and
the controller is further configured to control the robotic manipulator such that the pressing force is reduced to zero and the instrument is removed from, or can be manually removed from, the body based on a corresponding actuation of the force reduction input device to abort the pressing (See at least: [0075]; [0102]; [0116] via “The emergency stop switches of the system 100 are connected in series such that activation of any one switch stops the robotic manipulator 102, including due to any one of the following plurality of emergency signals: the emergency applied-force signal, the emergency discomfort signal, the emergency control signal, and the emergency overforce signal. This configuration of emergency stop switches can be referred to as a "fail safe" configuration. Stopping the robotic manipulator 102 includes activating the freedrive mode of the robotic manipulator 102”.).
Regarding claim 20, Fielding teaches wherein:
the force reduction input device is configured to receive a variable tactile analog input applied by the operator; and
the controller is configured to control the robotic manipulator such that the pressing force is reduced depending on an extent of the corresponding analog actuation of the force reduction input device (See at least: [0075] and [0102]).
Regarding claim 21, Fielding teaches wherein the controller is configured to control the robotic manipulator such that the pressing force is reduced proportionally or non-linearly based on the extent of the corresponding analog actuation of the force reduction input device, or based on a time derivation of the extent of the corresponding analog actuation of the force reduction input device (See at least: [0075] and [0102]).
Regarding claim 23, Fielding teaches wherein the force reduction input device is configured to output a haptic feedback to the operator (See at least: [0112] via “In embodiments, the comfort control 700 can include a tactile feedback apparatus, including an off-axis vibrating disc motor, that is driven to vibrate at a level monotonically related to the level of the discomfort level signals, thus providing tactile feedback to the patient as the level in the discomfort level signals increases, and the maximum displacement of the plunger 1102 approaches, i.e., as the activation of the emergency switch 1106 is approached. Alternatively and/or additionally, the comfort control 700 could provide audible feedback also monotonically related to the level of the discomfort level signals, e.g., a beeping tone for the patient, and other persons on the robot side 122, to hear.”).
Regarding claim 24, Fielding teaches wherein the haptic feedback comprises vibration (See at least: [0075], [0102], [0112], [0116]).
Regarding claim 26, Fielding teaches wherein:
the manipulator system is configured to detect measured values using the instrument during pressing;
wherein the manipulator system further comprises a measured value evaluation means configured to detect a quality of the measured values; and
the controller is further configured to control the robotic manipulator based on the detected quality of the measured values (See at least: [0075], [0102], [0112], [0116]; Note: If a signal is received, the quality of the signal is sufficient to signal to and control the manipulator system).
Regarding claim 27, Fielding teaches wherein:
the measured value evaluation means is further configured to determine whether the detected quality of the measured values falls below a quality limit; and
the controller is further configured such that, in response to a determination by the measured value evaluation means that the detected quality of the measured values falls below the quality limit, the controller controls the robotic manipulator to at least one of:
abort a movement of the instrument along the body; or
remove the instrument from the body (See at least: [0075], [0102], [0112], [0116]; Note: If a signal is not received, the quality of the signal is insufficient to signal to and control the manipulator system and so the instrument cannot be moved along the body.).

Regarding claim 29, Fielding teaches wherein:
the controller is further configured to control the robotic manipulator such that the pressing force is continuously increased; and
the manipulator system is configured to determine a maximum permissible pressing force based on a first actuation of the force reduction input device while continuously increasing the pressing force (See at least: [0098] via “The over-force routine forms a method including the following steps (which are implemented based on respective portions of the scripting code referred to by line numbers in the following steps):receiving at least one FIT measurement from a sensor at each operational joint in the robotic manipulator I 02 between the end effector mount and the robot support, e.g., based on code line 118; generating total applied force data, representing a total applied force vector, by performing scalar addition of the forces or torques from the operational joints to determine the total applied force vector, e.g., based on code internal to the robotic controller and generated by the "force()" command in line 118; if the total applied force is greater than the selected maximum allowable total force, the robot controller 104 generates an over-force signal, e.g., based on code line 126; And the robot controller receives the over-force signal and kills program execution, and the mechanical safety switches then enable the robotic manipulator 102 in the freedrive mode-in the freedrive mode, the patient or an assistant on the robot side 122 can physically move the end effector 126, and the robotic manipulator 102, to a safe position, e.g., based on code lines 123-124.”).
Regarding claim 31 (and similarly 32), Fielding teaches wherein the instrument is configured for imaging (See at least: [0058] via “The system 100 includes an end effector 126 on the last joint 128 (that also serves as the "end effector attachment point" of the robotic manipulator 102). The end effector 126 includes one or more devices for interacting with the environment, as described hereinafter, including one or more sensing equipment (including devices and probes) for interacting with a target 130 (including a patient, an animal, or a sensitive inanimate object). The sensing equipment includes imaging equipment, and include sensing devices with ultrasound transducers (in ultrasound probes). The sensing equipment generates electronic signals and/or data, representing sensor measurements from sensors in the sensing equipment, for transmission over the control link 106 and the remote link 110 to the master controller 108.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Marka et al. (US 2014/0202961 hereinafter Marka). 

Regarding claim 22 , Fielding teaches wherein: 
the controller is configured to control the robotic manipulator such that at least one of:
the pressing force is continuously reduced during a sustained corresponding digital actuation,
the pressing force is reduced in single steps during a repeated corresponding digital actuation, or
the pressing force is reduced by a predefined factor or to a predefined value during a single corresponding digital actuation (See at least: [0075] via “In embodiments, the boundary routines in the master controller 108 can adjust the boundaries based on the level of discomfort level signals-described hereinafter-e.g., by reducing speed or applied force of the end effector 126 monotonically in relation to increased level of the discomfort level signals, and/or increasing the haptic feedback proportional to the level of discomfort level signals.”
But fails to teach that the force reduction input device is digitally operable.
However, Marka teaches an input device that is digitally operable (See at least: [0033] via “such as an analog button or trigger or a digital interface, such as a graphical user interface on a touch screen, or a remote controller and a radio receiver.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding in view of Marka to teach that the force reduction input device is digitally operable to have the option of controlling a signal more discrete and distinctly rather than a more variable analog signal.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Lewis (US 20170100838 hereinafter Lewis). 

Regarding claim 28, Fields fails to teach further comprising:
a plurality of sensors configured to monitor vital signs of the body for determining a stress condition; and
a stress evaluation means configured to determine a stress condition of the body based on the monitored vital signs, and to determine whether the detected stress condition exceeds a stress limit:
wherein the controller is further configured to control the robotic manipulator such that the pressing force is reduced to zero and the instrument is removed from the body, or can be manually removed from the body, when the stress evaluation means determines that the detected stress condition exceeds the stress limit.
However, Lewis teaches a plurality of sensors configured to monitor vital signs of the body for determining a stress condition; and
a stress evaluation means configured to determine a stress condition of the body based on the monitored vital signs, and to determine whether the detected stress condition exceeds a stress limit:
wherein the controller is further configured to control the robot such that force is reduced to zero when the stress evaluation means determines that the detected stress condition exceeds the stress limit (See at least: [0026] via “Actor information about human actors can be provided to the safety controller; e.g., via wireless (or wired) communication between the safety controller and one or more mobile computing devices (or other computing devices) carried, worn, and/or otherwise associated with one or more human actors. The actor information can include but is not limited to information identifying the human actor(s) (e.g., name(s), ID/employee number(s)), role(s)/job classification(s) of the human actor(s), information about one or more biological indicators of the human actor(s), and kinematic information about the human actor(s). The information about one or more biological indicators for a human actor can include but is not limited to information about: a heart rate of the human actor, a respiration/breathing rate of the human actor, blood pressure of the human actor, pupil dilation of the human actor, and indicator(s) related to voice/vocal stress of the human actor. In some embodiments, the mobile computing devices can include smart watches that can be worn by human actors within environment 100.”; [0091] via “Biological alarm system data portion 386 can include user interface controls for reviewing, updating, deleting, and/or inserting device data about a biological alarm system of the robot safety system. When activated, the biological alarm system can obtain data about one or more biological indicators of user U1 via the computing device identified using device data portion 380, and use the biological indicator data to generate commands to robotic platforms, such as an emergency stop command generated based on a biological indicator indicating a high-stress level as discussed above in the context of FIG. 2C. For example, FIG. 3D shows that biological alarm system portion 386 includes an enable biological alarms control 388a, action on biological alarms control 388b, number of biological indicators control 388, and controls for each biological indicator including biological indicator type control 390a and biological indicator alarm value control 390b.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding in view of Lewis to teach a plurality of sensors configured to monitor vital signs of the body for determining a stress condition; and
a stress evaluation means configured to determine a stress condition of the body based on the monitored vital signs, and to determine whether the detected stress condition exceeds a stress limit:
wherein the controller is further configured to control the robotic manipulator such that the pressing force is reduced to zero and the instrument is removed from the body, or can be manually removed from the body, when the stress evaluation means determines that the detected stress condition exceeds the stress limit so that when a patient is stressed beyond threshold limits, the system will automatically stop or be switched to the freedrive mode in order to protect the safety and condition of the patient. 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666